            Case 1:19-cv-08488 Document 1 Filed 09/12/19 Page 1 of 15

449858.2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ABDUL REHMAN KARIM SALEH,
                                                     CIVIL ACTION
                                    Plaintiff,
                                                     No.
       v.

 SULKA TRADING LTD.; and A. SULKA
 TRADING COMPANY LIMITED,

                                       Defendants.


                      DECLARATORY JUDGMENT COMPLAINT

       Plaintiff Abdul Rehman Karim Saleh, through his undersigned counsel, hereby

alleges as follows:



Nature Of The Case

       1.     Plaintiff Abdul Rehman Karim Saleh (“Saleh” or “Plaintiff”) is using the

trademark SULKA in connection with clothing items in U.S. Commerce. Defendants

own several U.S. trademark registrations for same and have claimed rights in the

SULKA mark in U.S. Commerce. However, Defendants have for several years

abandoned all use of that mark in commerce in the United States and has lost all

trademark rights therein. Nevertheless, Defendants falsely insist that they have

continued to use that mark and have trademark rights, and that any use by Plaintiff

would infringe their rights. Saleh accordingly seeks a declaratory judgment that

Defendants have abandoned their rights in that mark, and for an order cancelling

Defendants’ trademark registrations.
           Case 1:19-cv-08488 Document 1 Filed 09/12/19 Page 2 of 15



Jurisdiction

      2.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 2201

in that there is an actual and real controversy among the parties as to whether

Defendants have extant trademark rights in the mark SULKA or have abandoned

same, and whether Plaintiff may use such mark in connection with clothing items and

other goods in U.S. Commerce; pursuant to 28 U.S.C. §§ 1331 and 1338 to the extent

the controversy concerns such trademark rights under federal law, including the

Trademark Act of 1946, 15 U.S.C. § 1051, et seq., and pursuant to 28 U.S.C. §§ 1367

and 1338(b) to the extent the controversy concerns trademark rights under state and

common law.



Plaintiff and Its Business Plans to Use the SULKA Mark

      3.       Plaintiff Saleh is an individual with an address at 7B Shiva Tower

Sukhumvit Soi 15, Bangkok 10110, Thailand.

      4.       Saleh has applied to register the trademark SULKA in connection with

“luggage, wallets, purses, computer laptop cases, handheld PC cases” and “shirts,

dresses, neckties, belts, pants, scarves” in the United States Patent and Trademark

Office, Serial No. 88/021619. The application is pending.

      5.       Saleh has commenced using the SULKA mark in U.S. Commerce in

connection with apparel items, as follows:

               a.    Saleh entered into a partnership with another individual in India,

                     whose purpose is to manufacture and market apparel and other

                     goods, including under the trademark SULKA. Plaintiff has



                                             2
           Case 1:19-cv-08488 Document 1 Filed 09/12/19 Page 3 of 15



                    licensed his trademark rights to the partnership and any

                    succeeding business entity.

             b.     The partnership owns and operates the website sulka-phulka.com

                    which currently offers apparel products for sale. Photographs of

                    the products offered for sale on the website in connection with the

                    SULKA mark are attached as Complaint Exhibit A. The website

                    currently offers goods for sale to the United States, as well as to

                    India, each in their local currencies, with shipping to the

                    respective countries. The partnership has plans to expand the

                    offerings to other countries as well, each in their respective

                    currencies.

      6.     In addition, Saleh and his partner have initiated the process of using

Amazon.com and other selling platforms, such as Alibaba.com and eBay.com, to offer

and sell the same product offered on the sulka-phulka.com website to the United States

and other countries. Saleh expects this process to be complete in approximately one

month, by which time the same goods will also be offered for sale to the United States

through one or more of these other selling platforms.

      7.     Thus, Saleh and his partner are using the SULKA mark for apparel

products to identify goods offered in U.S. commerce.




                                            3
              Case 1:19-cv-08488 Document 1 Filed 09/12/19 Page 4 of 15



Defendants and Their Abandoned Trademark

        8.     Defendant Sulka Trading Ltd. is a corporation organized under the laws

of the British Virgin Islands, having an address at Citco B.V.I. Limited, Wickhams Cay,

P.O. Box 662 Road Town, Tortola, British Virgin Islands (“Sulka Trading”).

        9.     Defendant A. Sulka Trading Company Limited is a United Kingdom

company having an address at 15 Hill Street, London W1J 5QT, United Kingdom (“A.

Sulka”). Both Defendants together are referenced herein as the “Sulka Defendants.”

        10.    The Sulka Defendants are the successors to prior businesses or entities

that used the mark SULKA in the U.S. and foreign commerce, in connection with

various goods. Defendants at various times relevant to this action have claimed

ownership of the following U.S. Trademark registrations: Nos. 4,998,527, 4,998,512,

2,077,773, 826,139, and 310,430, for various clothing items and related goods and

services (collectively the “SULKA Registrations”) (This list does not include cancelled or

abandoned registrations), as well as common law rights in the mark SULKA.

        11.    Despite maintenance of these registrations, the Sulka Defendants have in

fact not used the mark in U.S. commerce for any of the goods listed in its registrations,

or indeed any goods, for more than three years, and upon information and belief, for

significantly longer than three years. During this period of time, the Sulka Defendants

discontinued use of the SULKA mark with intent not to resume such use and made no

bona fide use of such mark in the ordinary course of trade. Any “use” of the mark

during this period was made merely to reserve a right in the SULKA mark.

Accordingly, the Sulka Defendants have abandoned and lost all rights in the SULKA

mark.



                                            4
            Case 1:19-cv-08488 Document 1 Filed 09/12/19 Page 5 of 15



The Controversy

      12.    On August 28, 2018, Plaintiff’s counsel wrote to the Sulka Defendants’

house counsel outlining his client’s plans to enter the U.S. market and setting forth his

client’s position that Defendants had abandoned their trademark rights in the SULKA

mark. The Sulka Defendants replied through U.S. outside counsel on August 31, 2018,

and the parties exchanged further correspondence on September 6 and September 14,

2018. The Sulka Defendants, through their counsel, have continued to maintain that

they did not abandon their trademark rights, that any use by Plaintiff of the SULKA

mark as per his plans would infringe their rights, and demanded that Plaintiff cease

his plans and abandon his pending trademark application. The September 14

correspondence from the Sulka defendants’ counsel thus concluded:

             [B]ased on the information that we have provided to
             you in good faith and based on our client’s past sales
             which clearly show no lengthy period of non-use, we
             reiterate our request that your client amicably resolve
             any potential conflict here by willingly withdrawing
             both his Thailand and US applications for SULKA.
             We also ask that he confirm that he agrees to drop
             any plans to use SULKA. As you must know, the
             brand is of international importance to Richemont.

             This letter is written without prejudice to any of our
             client’s rights, remedies or defenses, all of which are
             reserved.

(“Richemont” is apparently a reference to the Sulka Defendants’ parent company.)

      13.    On July 19, 2019, one of the Sulka Defendants, A. Sulka Trading

Company Limited, filed a document in an administrative proceeding in the Indian

Trademark Office covering registration of the SULKA mark in India, which proceeding




                                            5
            Case 1:19-cv-08488 Document 1 Filed 09/12/19 Page 6 of 15



involves both that Sulka Defendant and Mr. Saleh and his partner. Among other

things, the document references the above correspondence and states:

             That the adoption [by Saleh of the SULKA mark] is willful
             and deliberate is also evident from the fact that on August
             28, 2018, Mr. Saleh's counsel wrote to the Registered
             Proprietor [i.e., A. Sulka] outlining its plans to enter the
             U.S. market. The Registered Proprietor replied on August
             31, 2018, and the parties exchanged further correspondence
             on September 6 and September 14, 2018. The Registered
             Proprietor categorically stated that any use by Mr.
             Saleh of the “SULKA” mark would infringe its rights
             and demanded that Mr. Saleh cease his plans and
             abandon his pending trademark application.

(Emphasis added). Thus, the Sulka Defendants have made their position clear – they

have not abandoned rights to the SULKA mark, and any use by Mr. Saleh of that mark

in connection with apparel items in the United States or elsewhere would be an act of

trademark infringement, indeed willful infringement.

      14.    Plaintiff, on the other hand, maintains that the Sulka Defendants have

abandoned their trademark rights in the mark SULKA, and accordingly he may market

clothing and leather goods items in the United States under the mark SULKA and that

any use by Plaintiff of the mark SULKA would not infringe any rights of the Sulka

Defendants under 15 U.S.C. §§ 1114(1) and 1125(a), the common law, or any state law.

      15.    There is accordingly a real case and controversy between the parties as to

their respective rights in the SULKA mark.



WHEREFORE plaintiff Saleh requests the following relief:

             (1)    A declaration that the Sulka Defendants have abandoned and lost

all trademark rights in the United States in connection with the mark SULKA; that



                                           6
           Case 1:19-cv-08488 Document 1 Filed 09/12/19 Page 7 of 15



plaintiff Saleh is free to use that mark in connection with the goods listed in his

pending trademark application in U.S. commerce, or at least in connection with the

goods currently on offer on his and his partner’s website (as shown in Complaint

Exhibit A), and that any such use by plaintiff Saleh of the mark SULKA would not

infringe any rights of the Sulka Defendants under 15 U.S.C. §§ 1114(1) and 1125(a), the

common law, or any state law.

              (2)    Cancellation of the Sulka Registrations (Nos. 4,998,527, 4,998,512,

2,077,773, 826,139, and 310,430) pursuant to 15 U.S.C. § 1119.

              (3)    Attorney’s fees and costs of the action.

              (4)    Such other relief as the Court deems just and equitable.


                                                 SPRINGUT LAW PC
 Dated: September 12, 2019
                                                 By:__/s/ Milton Springut ________
                                                     Milton Springut
                                                     Tal S. Benschar
                                                     45 Rockefeller Plaza, 20th Floor
                                                     New York, NY 10111
                                                     (212) 813-1600

                                                 Counsel for Plaintiff
                                                 Abdul Rehman Karim Saleh




                                             7
Case 1:19-cv-08488 Document 1 Filed 09/12/19 Page 8 of 15




            COMPLAINT EXHIBIT A




                           8
Case 1:19-cv-08488 Document 1 Filed 09/12/19 Page 9 of 15



               CARE THE EARTH T-SHIRT
Case 1:19-cv-08488 Document 1 Filed 09/12/19 Page 10 of 15



                  GREEN GIRL T-SHIRT
Case 1:19-cv-08488 Document 1 Filed 09/12/19 Page 11 of 15



                  SAVE EARTH T-SHIRT
Case 1:19-cv-08488 Document 1 Filed 09/12/19 Page 12 of 15



                 EAT HEALTHY T-SHIRT
Case 1:19-cv-08488 Document 1 Filed 09/12/19 Page 13 of 15



           CHILDREN LOVES NATURE T-SHIRT
Case 1:19-cv-08488 Document 1 Filed 09/12/19 Page 14 of 15



               LIFE IS BEAUTIFUL T-SHIRT
Case 1:19-cv-08488 Document 1 Filed 09/12/19 Page 15 of 15



           LOVE EARTH SAVE EARTH T-SHIRT
